                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 CLAY LANDIS RIGGS                               *     CIVIL ACTION NO. 17-0473
                                                       SECTION P
 VERSUS                                          *     JUDGE TERRY A. DOUGHTY


 CRAWFORD JORDAN, ET AL                          *     MAG. JUDGE KAREN L. HAYES



                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [Doc. No. 60] is

DENIED.

        MONROE, LOUISIANA, this 7th day of November, 2018.




                                                          TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
